Applicant was indicted, charged with murder, in connection with Frank Kinney. He sued out a writ of habeas corpus before the judge of the Criminal District Court of Harris County. He was remanded to the custody of the sheriff. *Page 551 
The testimony for the State shows that on the night of the killing about 9:30 o'clock applicant entered a saloon and asked the witness for a shotgun, remarking he had a friend "who wanted to kill a God-damn son-of-a-bitch." When asked who was his friend he called Frank Kinney. Kinney said "deceased jumped on him and abused him and damned if he was going to stand for it." They left, and Frank Kinney telephoned a friend that he wanted to borrow a shotgun to go hunting. Applicant and Kinney went together to get the shotgun. They then boarded a car and went back up near the scene of the killing, and Kinney stepped into the place where deceased was working and shot and killed him, the killing occurring about eleven o'clock.
The judgment of the Criminal District Court of Harris County is affirmed.
Affirmed.
[Rehearing denied June 21, 1911. — Reporter.]